The opinion of the Court was delivered by
Manning, J.
The police jury of Ouachita-parish sues the corporation of Monroe for one-fourth of certain expenses of the parish, and for the price of a ferry-lease adjudicated to the mayor of the town for 1882-5 inclusive.
The ferry connects Monroe with the opposite bank of the river. The bid for four years was twenty three hundred dollars—$575 per annum. Payment is resisted on the ground that the corporation of Monroe was and is without authority to lease a ferry and to incur any obligation therefor.
The powers of the corporation arc specifically enumerated in its charter. Act 102 of 1871. They are those usually contained in such charters and do not include the power to lease a ferry either expressly •or by implication, nor is that power incident to those expressly granted. It follows that the council cannot bind the town to the payment of a •debt it had no authority to contract, and those who deal with a municipal corporation must know at their peril whether it can legally contract or not. Dillon Munic. Cerp. 54 372, 381; Lisso vs. Red River, 29 Ann. 492. Courts have uniformly held such bodies within the orbits marked for them in their legislative charts and no imaginary necessities nor real conveniences are permitted to be supplied by the public purse. They fulfill the purposes of their creation when they exercise the powers conferred upon them and nothing beyond is permitted unless it comes within the limitations that jurisprudence has attached ■to those powers.
The judgment below was for the plaintiff on this lease and must be reversed.
The plaintiff prays a judgment against the mayor personally in the event we refuse it against the corporation. He assumed no personal •obligation—did not pretend to buy the lease for himself or to act in any other capacity than as representative of the town, nor did the plaintiff accept Ms bid and execute the lease to him personally and therefore cannot recover of Mm.
*643On the other branch of the case it appears that by the amended ■charter of the town, Sess. Acts 1873 No. 81, all property in Monroe and all persons and occupations therein were exempted from parochial taxation and instead assumed the payment ot all criminal expenses in ■cases originating in it. This proved unsatisfactory and in 1876 was changed so as to put on the town one-fourth of the parish expenses for “drawing and summoning jurors, per diem and mileage of jurors, for summoning witnesses before grand juries, for repairs on public buildings for parish, for books for parish officers, for registration and elee tion, and for salary of tire district attorney pro tern."
The Act then provides, No. 57 of 1876, sec 2. “That it shall be the duty of the President and Clerk of the Police Jury of Ouachita parish, semi-annually and within ten days after the first of January and July of each year, to make out and certify under oath a statement in detail of all expenses on account of the items stated in the foregoing section, and which have been settled and liquidated by the parish within the six months next immediately preceding the said statement, which said detailed statement shall by tiie said President and clerk be delivered to the Mayor of Monroe.”
“Sec. 3. That it shall be the duty of the Mayor and Council of Monroe, and they are hereby required to pay over to the Parish Treasurer for the Parish of Ouachita, in currency or certificate of indebtness of the parish, one-fourth in amount of the expenses liquidated and shown by the said statement required by this act; and for any delay after the thirty days shall have expired the Parish shall have the right to demand and recover interest on the sum shown to be due by the City of Monroe at the rate of eight per cent per annum, as well as tlio principal sum,” etc.
The president and clerk of the police jury made and certified under oath the statements required by this Act for the last half of 1882 and the whole of 1883 amounting to $1,101.81 and presented them to the town authorities in January and July for payment. Payment was not made nor was it refused. There was no money in the treasury, and that was the reason given for non-payment on the instant, but no item was disputed and no objection was made to the charges either for their objects or amounts. Payments had been made semi annually up to this tim.e. The parish waited until July 1884 and then brought this suit for the three semi-annual statements already mentioned and for $107.55, interest upon a statement for 1881 which had been paid in principal in March 1884.
*644Disposing of this last item at once the evidence shews that the payment was made and receipt in full given without any charge or mention of interest. None was demanded at the time the principal was. paid and it seems to be an afterthought 10 demand it now. It was improperly allowed.
•Varions objections to *ho items of the detailed statements aro made in this suit for the first time. It may be doubted whether the acceptance of the statements without objection on their presentation within the time fixed'by the Act did not preclude any subsequent objection. However this may be, we find they are untenable. For example, the court-house had burnt and a building had been rented for that purpose. Repairs of it had been made and the objection to that item was that it was not a public building of the. parish. It was a public building hac vice. So again, the item for attendance of the sheriff upon the courts. It is said his attendance may have been on a civil term and the petition bases the right of recovery upon the obligation to pay a certain proportion of the criminal expenses of the parish. The draughtsman of the petition misconceived the purport and terms of the statute. Several expenses are therein provided for that are in no sense criminal expenses, but the statement of tlie sums demanded item by item cures any defect in that allegation if it was of sufficient moment to prevent recovery without it. There was ho need to make any further demand than that made or implied by the delivery of the detailed statements at the time and in the mamier set forth in the Act.
The lower court gave judgment for the three semi-annual statements with interest upon each and we shall affirm it.
It is therefore ordered and decreed that the judgment below is amended in this wise, that the part of it in which judgment is given for tlie amount of the three statements of parochial expenses with interest is affirmed and the residue is reversed and judgment is now rendered in favor of the defendant on the other items, the plaintiff and appellee paying the costs of appeal.
Fenner, J, not being present at tlie argument takes no part.